Citation Nr: 1209971	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel wound to the right shoulder and right side of back, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the thoracic spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New York, New York.  In a decision dated in February 2008 the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2010 decision, the Court vacated the Board's February 2008 decision and remanded the case for further development.

In accordance with the Court's instructions, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2010 decision, the Court held that a VA examination of the Veteran's back that was dated in September 2004 was inadequate because, while it noted that the Veteran experienced additional limitations due to pain, fatigue, weakness, and lack of endurance following repetitive use and during flare-ups, the examiner did not quantify the extent of the additional limitations.  The Court also found that the VA examination of the Veteran's muscle injury to his shoulder and the side of his back was unclear as to the actual amount of limitation of motion of the Veteran's arm, specifically, whether it was limited to shoulder level or whether it was limited to midway between the side and shoulder level.  For these reasons, new VA examination(s) of the Veteran's back and shoulder are necessary.

It is noted that the examinations are requested in paragraphs 2 and 3 below.  The fact that the examination(s) are set out in two paragraphs should not be taken to indicate that two separate examinations are mandated.  It is entirely possible that a single qualified examiner could, in the course of one examination, set forth the needed findings.  It this is determined to be medically possible, a single examination could be conducted as long as the provisions of both paragraphs are otherwise satisfied.

Additionally, given the amount of time that has elapsed since the initial adjudication of this claim, more recent treatment records should be obtained prior to the aforementioned examinations.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify all treatment that he received for back or right shoulder since April 2005.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if any.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Then, the Veteran should be afforded a VA examination of his thoracic spine.  The claims file should be reviewed in conjunction with the examination.  All symptoms and functional effects of the Veteran's spinal disability should be set forth in detail.  The examiner should express whether there is any additional limitation of motion of the thoracic spine after repetitive motion due to factors such as pain, fatigue, weakness, incoordination, or lack of endurance.  Any such additional limitation should be expressed in terms of degrees of motion lost.  The examiner should also express any additional limitation of motion during flare ups in terms of degrees lost.  If the examiner is unable to quantify the additional limitation of function upon repetitive use and during flare ups, he or she should provide a complete explanation of why this is the case.  

3.  The Veteran should be afforded a VA muscles examination with respect to his right shoulder and side of back.  The claims file should be reviewed in conjunction with the examination.  All symptoms and functional effects of the Veteran's muscle disability should be set forth in detail.  Additionally, range of motion of the right arm should be tested and reported.  The examiner should set forth the range of motion in degrees.  The examiner should express to what extent the Veteran is limited in raising his arm, e.g. to shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side.  The examiner should set forth if there are any additional limitations due to factors such as pain, fatigue, weakness, incoordination, or lack of endurance after repetitive motion or during flare ups.  Any additional limitation should be expressed in terms of degrees of motion lost.  If the examiner is unable to quantify the additional limitation of function upon repetitive use and during flare ups, he or she should provide a complete explanation of why this is the case.  

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


